Exhibit 10.3

 

EXECUTION
VERSION

 

CENTERPOINT PROPERTIES TRUST

 

Series D Flexible Cumulative Redeemable Preferred Shares

 

(Five-Year Initial Fixed Rate Period)

(Liquidation Preference $1,000 Per Share)

 

CALCULATION AGENT AGREEMENT

 

THIS AGREEMENT dated as of December 14, 2004, among CenterPoint Properties Trust
(hereinafter called the “Company”), a Maryland real estate investment trust
having its principal office at 1808 Swift Road, Oak Brook, Illinois 60523, and
SunTrust Bank, a banking corporation organized and existing under the laws of
the State of Georgia (hereinafter sometimes called the “Calculation Agent,”
which term shall, unless the context shall otherwise require, include its
successors and assigns), having a principal corporate trust office at 919 East
Main Street, Richmond, Virginia 23219.

 

Recitals of the Company

 

The Company is issuing on the date hereof 100,000 Series D Flexible Cumulative
Redeemable Preferred Shares (the “Shares”) (Five-Year Initial Fixed Rate Period)
having a liquidation preference equivalent to $1,000 per Share under the
articles supplementary dated as of December 9, 2004 (the “Articles
Supplementary”) of the Company.  Capitalized terms used in this Agreement and
not otherwise defined herein are used as defined in the Articles Supplementary.

 

The Initial Distribution Rate on the Shares will be 5.377% per annum from the
date of original issuance through December 14, 2009 (the “Initial Fixed Rate
Period”).  Thereafter, the Distribution Rate for the Shares may be at Fixed
Rates determined through Remarketing of the Shares for specific periods of
varying lengths or may be at Floating Rates reset quarterly equal to 1.85%, plus
the Adjustable Rate.  The Company desires to engage the Calculation Agent to
perform certain services in connection with the Shares while the Shares bear
interest at Floating Rates.

 

NOW IT IS HEREBY, AGREED THAT:

 

1.  The Company hereby appoints SunTrust Bank at its corporate trust office in
Richmond, Virginia, as Calculation Agent (in such capacity, the “Calculation
Agent”) for the Shares, upon the terms and subject to the conditions herein
mentioned, and SunTrust Bank hereby accepts such appointment.  The Calculation
Agent shall act as an agent of the Company for the purpose of determining the
Floating Rates on the Shares.

 

2.  The Company has delivered to the Calculation Agent a copy of the form of the
Series D Preferred Share Certificate and copies of the Articles Supplementary,
including copies of all terms and conditions relating to the determination of
the Floating Rates thereunder.  The Calculation Agent hereby acknowledges its
receipt of and acceptance of the form of the Series D Preferred Share
Certificate and of the Articles Supplementary, to the extent relating to the
determination of the Floating Rates on the Shares.  The Company agrees to give
the Calculation Agent written notice of the commencement of a Floating Rate
Period immediately after the Company has determined that, or is aware that, such
Floating Rate Period is to commence.  The Calculation Agent shall have no
liability for any failure to determine a Floating Rate on a timely basis if such
written notice is given to it on or after the Distribution Determination Date
preceding the commencement of the first Distribution Period in a new Floating
Rate

 

--------------------------------------------------------------------------------


 

Period.  The Company agrees to give the Calculation Agent prompt written notice
of the termination of a Floating Rate Period.

 

3.  The Company hereby notifies the Calculation Agent that the Shares are being
issued on the date hereof and acknowledges that it has delivered to the
Calculation Agent the information, if any, required to be provided by the
Company for the calculation of the Floating Rate thereunder.  The Calculation
Agent shall calculate the Floating Rate for the applicable Distribution
Determination Date as follows:

 

Except as provided below, the Floating Rate for any Floating Rate Period for the
Shares will be equal to the Adjustable Rate (as defined below) plus 1.85%.

 

The “Adjustable Rate” for any Distribution Period during a Floating Rate Period
will be equal to the highest of the 3-month LIBOR Rate, the 10-year Treasury CMT
and the 30-year Treasury CMT (each as defined below and collectively referred to
as the “Benchmark Rates”).  In the event that the Calculation Agent determines
in good faith that for any reason:

 

(1)                                  any one of the Benchmark Rates cannot be
determined for any Distribution Period, the Adjustable Rate for such
Distribution Period will be equal to the higher of whichever two of such rates
can be so determined;

 

(2)                                  only one of the Benchmark Rates can be
determined for any Distribution Period, the Adjustable Rate for such
Distribution Period will be equal to whichever such rate can be so determined;
or

 

(3)                                  none of the Benchmark Rates can be
determined for any Distribution Period, the Adjustable Rate for the preceding
Distribution Period will be continued for such Distribution Period.

 

The “3-month LIBOR Rate” means, for each Distribution Period, the arithmetic
average of the two most recent weekly quotes for deposits for U.S. Dollars
having a term of three months, as published on the first Business Day of each
week during the relevant Calendar Period (as defined below) immediately
preceding the Distribution Period for which the Floating Rate is being
determined.  Such quotes will be taken from the Bloomberg interest rate page
most nearly corresponding to Telerate Page 3750 (or such other page as may
replace such page for the purpose of displaying comparable rates) at
approximately 11:00 a.m. London time on the Distribution Determination Date.  If
such rate does not appear on the Bloomberg interest rate page most nearly
corresponding to Telerate Page 3750 (or such other page as may replace such page
for the purpose of displaying comparable rates) on the relevant date, the
3-month LIBOR Rate will be the arithmetic mean of the rates quoted by three
major banks in New York City selected by the Calculation Agent, at approximately
11:00 a.m., New York City time, on the Distribution Determination Date for loans
in U.S. Dollars to leading European banks for a period of three months.

 

The “10-year Treasury CMT” means the rate determined in accordance with the
following provisions:

 

(1)                                  With respect to any Distribution
Determination Date and the Distribution Period that begins immediately
thereafter, the 10-year Treasury CMT means the rate displayed on the Bloomberg
interest rate page most nearly corresponding to Telerate Page 7051 containing
the caption “…Treasury Constant Maturities…

 

2

--------------------------------------------------------------------------------


 

Federal Reserve Board Release H.15…Mondays Approximately 3:45 p.m.,” and the
column for the Designated CMT Maturity Index (as defined below).

 

(2)                                  If such rate is no longer displayed on the
page referenced in (1) above, or is not so displayed by 3:00 p.m., New York City
time, on the applicable Distribution Determination Date, then the 10-year
Treasury CMT for such Distribution Determination Date will be such treasury
constant maturity rate for the Designated CMT Maturity Index as is published in
H.15(519).

 

(3)                                  If such rate is no longer displayed on the
page referenced in (1) above, or if not published by 3:00 p.m., New York City
time, on the applicable Distribution Determination Date, then the 10-year
Treasury CMT for such Distribution Determination Date will be such constant
maturity treasury rate for the Designated CMT Maturity Index (or other United
States Treasury rate for the Designated CMT Maturity Index) for the applicable
Distribution Determination Date with respect to such Distribution reset date as
may then be published by either the Board of Governors of the Federal Reserve
System or the United States Department of the Treasury that the Calculation
Agent determines to be comparable to the rate formerly displayed on the
Bloomberg interest rate page most nearly corresponding to Telerate Page 7051 and
published in H.15(519).

 

(4)                                  If such information is not provided by 3:00
p.m., New York City time, on the applicable Distribution Determination Date,
then the 10-year Treasury CMT for such Distribution Determination Date will be
calculated by the Calculation Agent and will be a yield to maturity, based on
the arithmetic mean of the secondary market offered rates as of approximately
3:30 p.m., New York City time, on such Distribution Determination Date reported,
according to their written records, by three leading primary United States
government securities dealers in The City of New York (each, a “Reference
Dealer”) selected by the Calculation Agent (from five such Reference Dealers
selected by the Calculation Agent and eliminating the highest quotation (or, in
the event of equality, one of the highest) and the lowest quotation (or, in the
event of equality, one of the lowest)), for the most recently issued direct
noncallable fixed rate obligations of the United States (“Treasury Debentures”)
with an original maturity of approximately the Designated CMT Maturity Index and
a remaining term to maturity of not less than such Designated CMT Maturity Index
minus one year.

 

(5)                                  If the Calculation Agent is unable to
obtain three such Treasury Debentures quotations, the 10-year Treasury CMT for
the applicable Distribution Determination Date will be calculated by the
Calculation Agent and will be a yield to maturity based on the arithmetic mean
of the secondary market offered rates as of approximately 3:30 p.m., New York
City time, on the applicable Distribution Determination Date of three Reference
Dealers in The City of New York (from five such Reference Dealers selected by
the Calculation Agent and eliminating the highest quotation (or, in the event of
equality, one of the highest) and the lowest quotation (or, in the event of
equality, one of the lowest)), for Treasury Debentures with an original maturity
of the number of years that is the next highest to the Designated CMT Maturity
Index and a remaining term to maturity closest to the Designated CMT Maturity
Index and in an amount of at least $100 million.

 

3

--------------------------------------------------------------------------------


 

(6)                                  If three or four (and not five) of such
Reference Dealers are quoting as set forth above, then the 10-year Treasury CMT
will be based on the arithmetic mean of the offered rates obtained and neither
the highest nor lowest of such quotes will be eliminated; provided, however,
that if fewer than three Reference Dealers selected by the Calculation Agent are
quoting as set forth above, the 10-year Treasury CMT with respect to the
applicable Distribution Determination Date will remain the 10-year Treasury CMT
for the immediately preceding Distribution Period.  If two Treasury Debentures
with an original maturity as described in the second preceding sentence have
remaining terms to maturity equally close to the Designated CMT Maturity Index,
then the quotes for the Treasury Debentures with the shorter remaining term to
maturity will be used.

 

The “30-year Treasury CMT” has the meaning specified under the definition of
10-year Treasury CMT, except that the Designated CMT Maturity Index for the
30-year Treasury CMT shall be 30 years.

 

The 3-month LIBOR Rate, the 10-year Treasury CMT and the 30-year Treasury CMT
shall each be rounded to the nearest hundredth of a percent.

 

The Floating Rate with respect to each Floating Rate Period will be calculated
as promptly as practicable by the Calculation Agent according to the appropriate
method described above.

 

“Bloomberg” means Bloomberg Financial Markets Commodities News.

 

“Business Day” means a day other than (i) a Saturday or a Sunday; (ii) a day on
which banks in New York, New York are authorized or obligated by law or
executive order to remain closed; or (iii) a day on which the Company’s
principal executive office is closed for business.

 

“Calendar Period” means a period of 180 days.

 

“Designated CMT Maturity Index” means the original period to maturity of the
U.S. Treasury securities (10 years) with respect to which the 10-year Treasury
CMT will be calculated.

 

“Telerate Page 3750” means the display designated on page 3750 on MoneyLine
Telerate (or such other page as may replace the 3750 page on the service or such
other service as may be nominated by the British Bankers’ Association for the
purpose of displaying London interbank offered rates for U.S. dollar deposits).

 

“Telerate Page 7051” means the display on MoneyLine Telerate (or any successor
service), on such page (or any other page as may replace such page on that
service), for the purpose of displaying Treasury Constant Maturities as reported
in H.15(519).

 

4.  Promptly following the determination of each change to the Floating Rate
applicable to the Shares, the Calculation Agent will cause to be forwarded to
the Company information regarding such Floating Rate.

 

5.  The Calculation Agent shall be entitled to such compensation for its
services under this Agreement as the Calculation Agent and the Company may
agree, and the Company shall pay such compensation and shall reimburse the
Calculation Agent for all reasonable expenses, including fees and expenses of
its counsel, disbursements and advances incurred or made by the Calculation
Agent in connection with the services rendered by it under this Agreement, upon
receipt of such invoices as the Company shall reasonably require.

 

4

--------------------------------------------------------------------------------


 

6.  Notwithstanding any redemption of the Shares, the Company will indemnify the
Calculation Agent and its agents, custodians or nominees against any losses,
liabilities, costs, claims, actions or demands which it may incur or sustain or
which may be made against it in connection with its appointment or the exercise
of its powers and duties hereunder as well as the reasonable costs, including
the reasonable expenses and fees of counsel, in defending any claim, action or
demand, except such as may result from the gross negligence, willful misconduct
or bad faith of the Calculation Agent or any of its employees.  Except as
provided in the preceding sentence, the Calculation Agent and its agents,
custodians and nominees shall incur no liability and shall be indemnified and
held harmless by the Company for, or in respect of, any actions taken or
suffered to be taken in good faith by the Calculation Agent or its agents,
custodians or nominees in reliance upon (i) the written opinion or advice of
counsel, or (ii) written instructions from the Company.

 

7.  The Calculation Agent accepts its obligations herein set forth upon the
terms and conditions hereof, including the following, to all of which the
Company agrees:

 

(i)                                     in acting under this Agreement, the
Calculation Agent, acting as agent for the Company, does not assume any
obligation towards, or any relationship of agency or trust for or with, any of
the purchasers of the Shares;

 

(ii)                                  unless herein otherwise specifically
provided, any order, certificate, notice, request or communication from the
Company made or given under any provision of this Agreement shall be sufficient
if signed by any person whom the Calculation Agent reasonably believes to be a
duly authorized officer or attorney-in-fact of the Company;

 

(iii)                               the Calculation Agent shall be obligated to
perform only such duties as are set forth specifically herein, and no other
duties or obligations on the part of the Calculation Agent, in its capacity as
such, shall be implied by this Agreement;

 

(iv)                              the Calculation Agent shall be protected and
shall incur no liability for or in respect of any action taken or omitted to be
taken or anything suffered by it or its agents, custodians or nominees in
reliance upon anything contained in the Articles Supplementary or any
information supplied to it in writing by the Company pursuant to this Agreement,
including the information supplied pursuant to paragraph 3 above;

 

(v)                                 the Calculation Agent, whether acting for
itself or in any other capacity, may become the owner or pledgee of Shares with
the same rights as it would have had if it were not acting hereunder as
Calculation Agent;

 

(vi)                              the Calculation Agent or its agents,
custodians or nominees shall incur no liability hereunder except for loss
sustained by reason of its gross negligence, willful misconduct or bad faith;

 

(vii)                           The Calculation Agent shall have the right, but
not the obligation, to consult with counsel of its choice and shall not be
liable for action taken or omitted to be taken in accordance with the advice of
such counsel, which may be in-house counsel;

 

(viii)                        The Calculation Agent shall have the right to
perform any of its duties hereunder through agents, custodians or nominees; and

 

(ix)                                in no event shall the Calculation Agent or
its agents, custodians or nominees be liable for special, punitive, indirect or
consequential loss or damage of any

 

5

--------------------------------------------------------------------------------


 

kind whatsoever (including but not limited to lost profits) even if the
Calculation Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action.

 

8.                                       (a)  The Calculation Agent or its
agents, custodians or nominees shall not be responsible to the Company or any
third party for any failure of any bank or financial institution selected by the
Calculation Agent for the purpose of quoting rates in accordance with the terms
of the Shares and the Articles Supplementary to fulfill their duties or meet
their obligations to provide such rates or as a result of the Calculation Agent
having acted (except in the event of gross negligence, willful misconduct or bad
faith) on any quotation or other information given by any such bank or financial
institution which subsequently may be found to be incorrect.

 

(b)  Except as provided below, the Calculation Agent may at any time resign as
Calculation Agent by giving written notice to the Company of such intention on
its part, specifying the date on which its desired resignation shall become
effective, provided that such notice shall be given not less than 60 days prior
to the said effective date unless the Company otherwise agrees in writing. 
Except as provided below, the Calculation Agent may be removed by the filing
with it of an instrument in writing signed by the Company specifying such
removal and the date when it shall become effective (such effective date being
at least 20 days after said filing).  Any such resignation or removal shall take
effect upon:

 

(i)                                     the appointment by the Company as
hereinafter provided of a successor Calculation Agent; and

 

(ii)                                  the acceptance of such appointment by such
successor Calculation Agent;

 

provided, however, that in the event the Calculation Agent has given not less
than 60 days’ prior notice of its desired resignation, and during such 60 days
there has not been acceptance by a successor Calculation Agent of its
appointment as successor Calculation Agent, the Calculation Agent so resigning
may petition any court of competent jurisdiction for the appointment of a
successor Calculation Agent.  The Company covenants that it shall appoint a
successor Calculation Agent as soon as practicable after receipt of any notice
of resignation hereunder.  Upon its resignation or removal becoming effective,
the retiring Calculation Agent shall be entitled to the payment of its
compensation and the reimbursement of all expenses (including reasonable counsel
fees) incurred by such retiring Calculation Agent pursuant to paragraph 5 hereof
to the date such resignation or removal becomes effective.

 

(c)  If at any time the Calculation Agent (i) shall resign or be removed, or
(ii) shall become incapable of acting or shall be adjudged bankrupt or
insolvent, or liquidated or dissolved, or an order is made or an effective
resolution is passed to wind up the Calculation Agent, or if the Calculation
Agent shall file a voluntary petition in bankruptcy or make an assignment for
the benefit of its creditors, or shall consent to the appointment of a receiver,
administrator or other similar official of all or any substantial part of its
property, or shall admit in writing its inability to pay or meet its debts as
they mature, or if a receiver, administrator or other similar official of the
Calculation Agent or of all or any substantial part of its property shall be
appointed, or if any order of any court shall be entered approving any petition
filed by or against the Calculation Agent under the provisions of any applicable
bankruptcy or insolvency law, or if any public officer shall take charge or
control of the Calculation Agent or its property or affairs for the purpose of
rehabilitation, conservation or liquidation (the Calculation Agent hereby
agreeing to give the Company prompt notice of any of the foregoing events
referred to in this clause (ii)), then a successor Calculation Agent shall be
appointed by the Company by an instrument in writing filed with the successor
Calculation Agent.  Upon the appointment as aforesaid of a successor

 

6

--------------------------------------------------------------------------------


 

Calculation Agent and acceptance by the latter of such appointment, the former
Calculation Agent shall cease to be Calculation Agent hereunder.

 

(d)  Any successor Calculation Agent appointed hereunder shall execute and
deliver to its predecessor and the Company an instrument accepting such
appointment hereunder, and thereupon such successor Calculation Agent, without
any further act, deed or conveyance, shall become vested with all the authority,
rights, powers, immunities, duties and obligations of such predecessor with like
effect as if originally named as the Calculation Agent hereunder, and such
predecessor, upon payment of its compensation, charges and disbursements then
unpaid, shall thereupon become obliged to transfer and deliver, and such
successor Calculation Agent shall be entitled to receive, copies of any relevant
records maintained by such predecessor Calculation Agent.

 

(e)  Any corporation into which the Calculation Agent may be merged or converted
or any corporation with which the Calculation Agent may be consolidated or any
corporation resulting from any merger, conversion or consolidation to which the
Calculation Agent shall be a party or any corporation to which the Calculation
Agent may otherwise transfer all or substantially all of its corporate trust
business shall, to the extent permitted by applicable law, be the successor
Calculation Agent under this Agreement without the execution or filing of any
paper or any further act on the part of any of the parties hereto.  Prompt
notice of any such merger, conversion, consolidation or transfer shall forthwith
be given to the Company.

 

(f)  The provisions of paragraphs 5 and 6 hereof shall survive any resignation
or removal hereunder.

 

(g)  The Calculation Agent shall not be responsible or liable for any failure or
delay in the performance of its obligations under this Agreement or arising out
of or caused directly or indirectly, by circumstances beyond its reasonable
control, including acts of God; earthquakes; fires; floods; wars; civil or
military disturbances; sabotage; epidemics; riot; interruptions, loss or
malfunctions of utilities, or communications service; accidents; labor disputes;
acts of civil or military authorities or governmental actions; it being
understood that the Calculation Agent shall use its best efforts to resume
performance as soon as practicable under the circumstances.

 

9.                                       Any notice or other communication
required to be given hereunder shall be delivered in person against written
receipt, sent by letter or facsimile or communicated by telephone (subject, in
the case of communication by telephone, to confirmation dispatched within two
business days by letter or facsimile), in the case of the Company, to it at the
address of the Company set forth in the heading of this Agreement, Attention:
Paul Fisher, President, Facsimile: (630) 586-8010; in the case of the
Calculation Agent, to it at the address set forth below; or, in any case, to any
other address of which the party receiving notice shall have notified the party
giving such notice in writing.

 

Calculation Agent:                                            SunTrust Bank
919 East Main Street
Richmond, Virginia 23219
Attention: Corporate Trust Department, Mail Code HDQ 5310
Telephone: (804) 782-5170
Facsimile (804) 782-7855

 

10.                                 This Agreement may be amended only by a
writing duly executed and delivered by each of the parties signing below.

 

7

--------------------------------------------------------------------------------


 

11.                                 The provisions of this Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

12.                                 This Agreement may be executed in
counterparts and the executed counterparts shall together constitute a single
instrument.

 

13.                                 Except as provided herein, this Agreement is
solely for the benefit of the parties hereto and their successors and assigns
and no other person shall acquire or have any rights under or by virtue hereof
(whether or not the Shares are issued).

 

14.                                 The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

8

--------------------------------------------------------------------------------


 

EXECUTION
VERSION

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the day
and year first above written.

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

 

 

By:

 /s/ Michael Kraft

 

 

 

Name:

Michael Kraft

 

 

Title:

Vice President and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

SUNTRUST BANK, as Calculation Agent

 

 

 

 

 

 

 

By:

 /s/ Patricia A. Welling

 

 

 

Name: Patricia A. Welling

 

 

Title: First Vice President

 

--------------------------------------------------------------------------------